Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2016

                                      No. 04-16-00298-CV

                 EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                  Appellants

                                                 v.

                               GRACE RIVER RANCH, L.L.C.,
                                        Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                          Honorable Russel Wilson, Judge Presiding


                                         ORDER
        The reporter’s record in this appeal was originally due July 5, 2016 but was not filed.
Shortly thereafter, we notified the court reporter that the reporter’s record was past due; however,
we did not receive a response. On August 26, 2016, we then ordered the court reporter to file the
reporter’s record in this court on or before September 26, 2016. On September 28, 2016, the
court reporter filed a notification of late record, requesting an extension of time of thirty days.
We granted the request for an extension and ordered the court reporter to file the record by
October 26, 2016. On October 26, 2016, the court reporter requested an additional extension of
time of thirty days to file the record.

        After consideration, we GRANT the requested extension and ORDER the reporter to file
the reporter’s record on or before November 28, 2016. The reporter is advised that no
further extensions of time to file the brief will be granted absent written proof of
extraordinary circumstances. Appellant’s brief will be due thirty days after the complete
reporter’s record is filed.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court